Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2019, 05/30/2019, 07/15/2019, 03/18/2020 and 05/21/2020 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 02/05/2019 is noted by the Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding claim 28, the limitation “…a monitoring means coupled to the first I/O pin for detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source.” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” coupled with functional language “…a monitoring means coupled to the first I/O pin for detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source.” without reciting sufficient structure to achieve the function.  Furthermore, the term “means” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “…a monitoring means coupled to the first I/O pin for detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source.”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of “…a monitoring means coupled to the first I/O pin for detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source.”
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 28 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim 29 has been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 28.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation “…a monitoring means coupled to the first I/O pin for detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source.”. The term “monitoring means” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detecting a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source. Thus, for these reasons, the phrase “monitoring means” renders claim 28 indefinite.
Claim 29 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 28.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,

Claims 2-15 are also allowed as they further limit allowed claim 1.
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…employing a second I/O pin configured to output an insulation fault signal; and employing a monitoring module coupled to the first I/O pin, the monitoring module comprising a filter module and a current detection module configured to detect a leakage current on the first I/O pin corresponding to an injected signal into the insulative material by a signal source, the monitoring module further comprising an output module configured to output an active state on the insulation fault signal when the leakage current is greater than a given threshold.”
Claims 17-27 are also allowed as they further limit allowed claim 16.
14.	Claim 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
15.	The following is an examiner’s statement of reasons for allowance:
16.	Regarding claim 28, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 28,
“…a first I/O pin configured to be coupled to an insulative material; a second I/O pin configured to output an insulation fault signal; and a monitoring means coupled to the first I/O 
17.	Claim 29 is also allowed as they further limit allowed claim 28.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. US 2020/0091707 - Leakage current detection/interruption device for power connector of electrical appliance, has test module that is provided with test switch coupled to leakage current detection module to output leakage current fault signal to drive module.
Haines et al. US 2014/0254050 - Protective device e.g. over-current device for use in distribution panel for charging electric vehicles, has self-test circuit for performing simulated continuity test and providing failure signal when monitor fails to provide output.
Haines et al. US 2017/0054286 - Protective device e.g. over-current device for use in distribution panel for charging electric vehicles, has self-test circuit for performing simulated continuity test and providing failure signal when monitor fails to provide output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867